 

Exhibit 10.2

FIRST AMENDMENT TO LEASE

 

 

THIS FIRST AMENDMENT TO LEASE dated as of this _10th_ day of __August__, 2018 by
and between BP BAY COLONY LLC, a Delaware limited liability company
(“Landlord”), and ARSANIS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

WHEREAS, by Lease dated June 6, 2018 (the “Lease”), Landlord did lease to Tenant
and Tenant did hire and lease from Landlord certain premises containing 10,290
square feet of rentable floor area on the third (3rd) floor of the building (the
“Building”) known as and numbered 950 Winter Street, Waltham, Massachusetts
(hereinafter referred to as the “Original Premises”).

 

WHEREAS, as of the date hereof, Landlord has not delivered the Original Premises
to Tenant and the Commencement Date (as defined in Section 1.1 of the Lease) has
not occurred.

 

WHEREAS, Landlord has agreed to relocate the premises leased to Tenant under the
Lease from the Original Premises to certain premises containing 5,711 square
feet of rentable floor area on the fourth (4th) floor of the Building (the
“Relocated Premises”) shown on Exhibit A attached hereto upon the terms and
conditions contained in this First Amendment to Lease (the “First Amendment”).

 

WHEREAS, Landlord and Tenant are entering into this instrument to set forth said
relocation and to otherwise amend the Lease as set forth herein.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.Relocation Premises. From and after the date hereof, the Relocated Premises
shall constitute the “Premises” demised to Tenant under the Lease and the
Original Premises shall no longer be deemed to be a part of and shall be deleted
and removed from the “Premises” demised to Tenant under the Lease. In connection
therewith, the Lease is hereby amended as follows:

 

(A)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Tenant’s Premises” contained therein and replacing it with the following:

 

“Tenant’s Premises:

A portion of the fourth (4th) floor of the Building as shown on the floor plan
annexed to the First Amendment as Exhibit A and incorporated in this Lease by
reference.”

 

Page 1

 

--------------------------------------------------------------------------------

 

Furthermore, Exhibit D attached to the Lease is hereby deleted in its entirety,
and any reference to such exhibit in Section 1.3 of the Lease is hereby deleted
and replaced with the following reference: “Intentionally Omitted”.

 

(B)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Number of Parking Spaces” contained therein and replacing it with the
following:

 

“Number of Parking Spaces:

Seventeen (17) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).”

 

(C)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Annual Fixed Rent” contained therein and replacing it with the following:

 

“Annual Fixed Rent:

(a)  During the Original Term of this Lease, Annual Fixed Rent shall be payable
by Tenant at the annual rate of $262,706.00 (being the product of (x) $46.00,
and (y) the Rentable Floor Area of the Premises (being 5,711 square feet)); and

 

(b) During the extension option period (if exercised), as determined pursuant to
Section 9.18.”

 

(D)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Rentable Floor Area of the Premises” contained therein and replacing it with
the following:

 

“Rentable Floor Area of the Premises:

5,711 square feet.”

 

2.Condition of the Relocation Premises. Tenant shall accept the Relocation
Premises in their as-is condition without any obligation on the Landlord’s part
to perform any additions, alterations, improvements, demolition or other work
therein or pertaining thereto and Landlord shall have no responsibility for the
installation or connection of Tenant's telephone or other communications
equipment or systems. In connection therewith, the Lease is hereby amended as
follows:

 

(A)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Estimated Commencement Date” and the definition of “Outside Completion Date”,
each in their entirety.

 

(B)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Commencement Date” contained therein and replacing it with the following:

 

“Commencement Date:

January 1, 2019”

 

Page 2

 

--------------------------------------------------------------------------------

 

(C)Section 2.4 of the Lease is hereby deleted in its entirety and replaced with
the following:

 

“2.4Habendum

 

Tenant shall have and hold the Premises for a period commencing on the
Commencement Date and continuing for the Term, unless sooner terminated as
provided in Article VI or Article VII or unless extended as provided in Section
9.18.”

 

Furthermore, Exhibit E attached to the Lease is hereby deleted in its entirety,
and any reference to such exhibit in Section 1.3 of the Lease is hereby deleted
and replaced with the following reference: “Intentionally Omitted”.

 

(D)Exhibit B-1 attached to the Lease is hereby deleted in its entirety and
replaced with Exhibit B-1 attached to this First Amendment.

 

(E)Exhibit B-2 attached to the Lease is hereby deleted in its entirety, and any
reference to such exhibit in Section 1.3 of the Lease is hereby deleted and
replaced with the following reference: “Intentionally Omitted”.

 

3.Relocation Payment. Concurrently with the execution of this First Amendment,
Tenant shall make a one-time lump sum payment to Landlord in the amount of One
Hundred Thousand and 00/100 Dollars ($100,000.00), which shall constitute
reimbursement to Landlord for costs incurred by Landlord prior to the date
hereof in connection with Landlord’s Work (as defined in Exhibit B-1 attached to
the Lease) related to the Original Premises.

 

4.Security Deposit. Landlord and Tenant acknowledge that, as of the date hereof,
Tenant has not delivered to Landlord a letter of credit in the amount of One
Hundred Seventeen Thousand Forty-Eight and 75/100 Dollars ($117,048.75) as
required pursuant to Section 9.19 of the Lease. In connection with this First
Amendment, the amount of the security deposit required under the Lease shall be
increased from One Hundred Seventeen Thousand Forty-Eight and 75/100 Dollars
($117,048.75) to Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
and in connection therewith, the Lease is hereby amended as follows:

 

(A)Section 1.1 of the Lease is hereby amended by deleting the definition of
“Security Deposit” contained therein and replacing it with the following:

 

“Security Deposit:

$250,000.00”

 

(B)Section 9.19 of the Lease is hereby amended by deleting the first sentence of
such Section 9.19 in its entirety and replacing it with the following:

 

“Concurrently with the execution of the First Amendment, Tenant shall pay to
Landlord a security deposit in the amount of Two Hundred Fifty Thousand and

Page 3

 

--------------------------------------------------------------------------------

 

00/100 Dollars ($250,000.00) and Landlord shall hold the same, throughout the
Term of the Lease (including the Extended Term, if applicable), unless sooner
returned to Tenant as provided in this Section 9.19, as security for the
performance by Tenant of all obligations on the part of Tenant to be performed
under the Lease.”

 

5.Right of First Offer. Landlord and Tenant acknowledge and agree that Tenant
shall have no right of first offer under the Lease and Section 2.9 of the Lease
is hereby deleted in its entirety and of no further force and effect.

 

6.Brokerage.

 

(A)Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this First Amendment; and in the event any
claim is made against Landlord relative to dealings by Tenant with brokers,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

 

(B)Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment; and in the event
any claim is made against Tenant relative to dealings by Landlord with brokers,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval will not be unreasonably
withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim.

 

7.Defined Terms. Except as otherwise expressly provided herein, all capitalized
terms used herein without definition shall have the same meanings as are set
forth in the Lease.

 

8.Ratification. Except as herein amended the Lease shall remain unchanged and in
full force and effect.  All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.

 

9.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this First Amendment and
that the person signing this First Amendment on its behalf has been duly
authorized to do so.

 

10.Electronic Signatures. The parties acknowledge and agree that this First
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




Page 4

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

/s/ Patrick Kimble

 

BP BAY COLONY LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

 

 

By:

 

BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member and manager

 

 

 

By:

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, its sole member and manager

 

 

 

 

By:

 

BOSTON PROPERTIES, INC., its general partner

 

 

 

By:

 

/s/ David C Provost

 

 

Name:

 

David C Provost

 

 

Title:

 

SVP, Leasing

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

/s/ Noah Oshry

 

ARSANIS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Michael Gray

 

 

Name:

 

Michael Gray

 

 

Title:

 

Chief Operating and Chief Financial Officer

 

 

 

Page 5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Relocated Premises

 

[Attached]

[gnoz4kbhq1ug000001.jpg]

 

Page 6

 

--------------------------------------------------------------------------------

 

Exhibit B-1

 

Work Agreement

 

1.1

Condition of Premises

Tenant shall accept the Premises in their as-is condition without any obligation
on the Landlord’s part to perform any additions, alterations, improvements,
demolition or other work therein or pertaining thereto.

 

1.2

Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 5.12 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying.

 

Page 7

 